Citation Nr: 0331756	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  00-22 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD


D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1965 to August 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia that denied service connection for hepatitis C.

The Board notes that the RO received a statement from the 
veteran in July 2002 in which he indicated that his diabetes 
had worsened.  To the extent that this statement raises a 
claim for an increased rating, it is referred to the RO for 
appropriate action.

REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  VA promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

A review of the claims file revealed that the correspondence 
from the RO dated in May 2002 satisfies the statutory and 
regulatory requirement that VA notify a claimant of what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Despite 
satisfactory compliance with the notice requirements of the 
VCAA, the Board finds that the RO's duty to assist the 
veteran in obtaining evidence to support his claim has not 
been fully met.  The medical evidence shows that the veteran 
has a diagnosis of hepatitis C.  He has indicated in more 
than one statement that he was in close contact with bloody 
bodies while serving in Vietnam.  He also submitted a photo 
album that included pictures of the bodies of soldiers.  
These photos were accepted by the RO in granting service 
connection for PTSD in May 1998.  A DD Form 215 indicated 
that he received the Valorous Unit Emblem.  While this award 
was given for unit action as opposed to individual action, 
and is not necessarily evidence that the appellant personally 
engaged in combat, it must be considered to support his 
claimed contact with bloody bodies particularly in light of 
the photographs he submitted.  The veteran's history of drug 
abuse must also be considered.  Under the circumstances, a VA 
examination is necessary to consider this evidence as well as 
other risk factors in determining the etiology of hepatitis 
C. 

In addition, the veteran indicated that he was initially 
diagnosed with hepatitis C in 1994 or 1995.  A review of the 
claims file reveals very little evidence from this time 
period and none that reflects a diagnosis of hepatitis C.  On 
remand, the RO should attempt to obtain records associated 
with the initial diagnosis.

Lastly, in May 2002, the RO informed the veteran that he had 
but 30 days to supply certain requested evidence.  If the 
requested evidence was not received within 30 days the RO 
advised that they would make a decision in the appellant's 
claim.  The 30 day deadline appears to have been based on the 
provisions of 38 C.F.R. § 3.159(b)(1) (2003).  That 
regulation, however, has been invalidated as contrary to 
38 U.S.C.A. § 5103 (West 2002), and hence, the appellant must 
be provided a period of one year to submit any requested 
evidence.  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted and 
requested to submit the names and 
addresses of all health care providers, 
VA or private, who initially diagnosed 
and treated him for hepatitis C in 1994 
or 1995.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, then a 
written notation to that effect should be 
placed in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully complied with and satisfied 
consistent with the decisions in PVA and 
Quartuccio.  

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent, and etiology of 
hepatitis C by an infectious disease 
specialist.  The physician must review 
pertinent documents in the claims folder, 
including a complete copy of this REMAND, 
and acknowledge that review in the 
examination report.  The examiner must 
offer an opinion as to whether it is at 
likely as not that the veteran's 
hepatitis C had its onset in service.  
The impact of the veteran's history of 
drug abuse (see April 2002 VA outpatient 
note), as well as the claimed but 
unverified in-service history to blood 
exposure, must be addressed.  The 
examiner must set forth the complete 
rationale underlying any conclusion or 
opinion expressed.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
this claim.

5.  Upon completion of the requested 
development above, to the extent 
possible, and ensuring that the 
provisions of the VCAA have been complied 
with, the RO should again review the 
claim.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




